                                          Case 5:19-cv-01811-BLF Document 109 Filed 12/16/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MONIA WILLIAMS, individually and as                Case No. 19-cv-01811-BLF
                                         Guardian ad Litem for minors L.S. and Q.S.,
                                   8
                                                        Plaintiffs,                         ORDER GRANTING RENEWED
                                   9                                                        EX PARTE PETITION FOR
                                                 v.                                         APPROVAL OF MINORS’
                                  10                                                        COMPROMISE
                                         COUNTY OF MONTEREY, et al.,
                                  11                                                        [Re: ECF 106]
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ renewed Ex Parte Petition for Approval of Minors’
                                  14   Compromise. See Renewed Petition, ECF 106. The renewed petition is GRANTED for the
                                  15   reasons discussed below.
                                  16          Plaintiff Monia Williams (“Williams”), individually and as Guardian ad Litem for her two
                                  17   minor children, Plaintiffs L.S. and Q.S., filed this action against the County of Monterey, the City
                                  18   of Salinas, and several individuals following the removal of L.S. and Q.S. from her care. Two
                                  19   defendants, Josefina Duran and Marcos Estrada, have agreed to settle Plaintiffs’ claims against
                                  20   them for $40,000. On December 4, 2020, Plaintiffs filed an Ex Parte Petition for Approval of
                                  21   Minors’ Compromise. See Petition, ECF 102. The petition proposed that the $40,000 in
                                  22   settlement funds be distributed as follows: $9,451.47 to counsel for reimbursement of costs
                                  23   incurred; $12,274.26 to counsel for attorneys’ fees incurred; $6,272.27 to Ms. Williams; $6,000 to
                                  24   L.S.; and $6,000 to Q.S. See id. at 3. The Court determined that the proposed distribution was
                                  25   “fair and reasonable” to the minor plaintiffs, L.S. and Q.S., as required under Robidoux v.
                                  26   Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011). See Order Denying Ex Parte Petition at 1-2,
                                  27   ECF 105. However, the Court declined to approve the minors’ compromise because the petition
                                  28   indicated that $2,500 of each minor’s recovery would be retained by counsel to offset future
                                           Case 5:19-cv-01811-BLF Document 109 Filed 12/16/20 Page 2 of 2




                                   1   litigation costs. See id. at 3. The Court noted that Plaintiffs had not cited, and the Court had not

                                   2   discovered, any case in which a minor’s settlement proceeds were retained by the minor’s counsel

                                   3   to cover future litigation costs. See id. The Court denied the petition on that basis. See id.

                                   4          Plaintiffs have filed a renewed petition, proposing the same distribution of the $40,000 in

                                   5   settlement funds,1 but providing that the entirety of L.S.’s $6,000 recovery will be placed in a

                                   6   blocked savings account for the benefit of L.S., and the entirety of Q.S.’s $6,000 recovery will be

                                   7   placed in a blocked savings account for the benefit of Q.S. See Renewed Petition at 6, ECF 106.

                                   8   With that modification, the Court GRANTS the renewed petition.

                                   9                                                 ORDER

                                  10          (1)       The renewed Ex Parte Petition for Approval of Minors’ Compromise (ECF 106) is

                                  11   GRANTED. The Court APPROVES the settlement of the claims of minors L.S. and Q.S. against

                                  12   Defendants Josefina Duran and Marcos Estrada, as compromised pursuant to the terms of the
Northern District of California
 United States District Court




                                  13   settlement reached among the parties, and as further described in the renewed Ex-Parte Petition

                                  14   for Approval of Minors’ Compromise (ECF 106) and this order.

                                  15          (2)       Plaintiffs’ counsel SHALL deposit each minor’s settlement proceeds into a blocked

                                  16   savings account for the minor’s benefit. A total of $6,000 shall be deposited into a blocked

                                  17   account for the benefit of L.S., and a total of $6,000 shall be deposited into a blocked account for

                                  18   the benefit of Q.S. Plaintiffs’ counsel shall file a notice informing the Court when those deposits

                                  19   are completed.

                                  20          (3)       The Court APPROVES the distribution of attorneys’ fees and costs to Plaintiffs’

                                  21   counsel as set forth in the Ex-Parte Petition For Approval Of Minors’ Compromise (ECF 106).

                                  22

                                  23   Dated: December 16, 2020                         ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26   1
                                         There is a slight discrepancy between the petition and the renewed petition as to Ms. Williams’
                                  27   recovery. The petition provided that Ms. Williams would recover $6,272.27 while the renewed
                                       petition provides that Ms. Williams will recover $6,274.27. See Petition at 3, ECF 102; Renewed
                                  28   Petition at 3, ECF 106. Ms. Williams has agreed that Plaintiffs’ counsel may retain all but $3,000
                                       of her settlement proceeds to offset future litigation costs.
                                                                                           2
